                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                 )       CASE NO. 1:18-cr-695
                                          )
                      PLAINTIFF,          )       JUDGE SARA LIOI
                                          )
vs.                                       )
                                          )       ORDER
JARON T. JACKSON,                         )
                                          )
                                          )
                     DEFENDANT.           )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT Defendant Jaron T. Jackson's

("Defendant") plea of guilty and enter a finding of guilty against Defendant. (Doc. No.

24.)

       On November 15, 2018, the government filed an Indictment against Defendant.

(Doc. No. 1.) On February 6, 2019, the government filed a Superseding Indictment

against Defendant. (Doc. No. 17.) On May 9, 2019, this Court issued an order assigning

this case to Magistrate Judge Burke for the purpose of receiving Defendant's guilty plea.

(Doc. No. 22.)

       On May 10, 2019, a hearing was held in which Defendant entered a plea of guilty

to Counts 2, 3, 5, 6, and 10 of the Superseding Indictment, charging him with Possession

with Intent to Distribute and Distribution of a Controlled Substance, in violation of 21

U.S.C. Sections 841(a)(1) and (b)(1)(C), and to Count 7 of the Superseding Indictment,

charging him with Possession of a Firearm and/or Ammunition by Convicted Felon, in
violation of 18 U.S.C. Section 922(g)(1). Magistrate Judge Burke received Defendant's

guilty plea and issued a Report and Recommendation ("R&R") recommending that this

Court accept the plea and enter a finding of guilty. (Doc. No. 24.)

        Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

        Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED in

part1. Specifically, the Court finds as follows: that the defendant is competent to enter a

plea, that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

Defendant's plea of guilty is APPROVED.

        Therefore, the Defendant is adjudged guilty of Counts 2, 3, 5, 6, 7, and 10 of the

Superseding Indictment in violation of 21 U.S.C. Sections 841(a)(1) and (b)(1)(C) and 18

U.S.C. Section 922(g)(1). The sentencing will be held on August 21, 2019 at 2:00 p.m.

         IT IS SO ORDERED.



Dated: June 20, 2019
                                                      HONORABLE SARA LIOI
                                                      UNITED STATES DISTRICT JUDGE




1
  The R&R mistakenly indicates that defendant pleaded guilty to count 4 of the Superseding Indictment, but
the defendant did not plead guilty to this count.
